Order entered March 20, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00567-CV

                             DARLENE C. AMRHEIN, Appellant

                                                 V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02654-2017

                                             ORDER
       Before the Court is appellants’ March 11, 2019 motion to clarify our March 7, 2019

order. That order denied, in part, appellant’s request to supplement the record with documents

and transcripts from other cases. In her motion, appellant seeks to have clarified whether our

order “include[s] the use of ‘other outside cases’ to claim false ‘vexatious litigant’ by appellees.”

       Appellate courts are restricted to the record as produced at the trial level.          Sabine

Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979); Carlton v. Trinity

Universal Ins. Co., 32 S.W.3d 454, 458 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).

Accordingly, any documents and transcripts from other cases shall not be included in the

appellate record of this cause unless considered by the trial court.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE